Exhibit 10.1

Execution Version

OMNIBUS AMENDMENT AND WAIVER

This OMNIBUS AMENDMENT AND WAIVER, dated as of August 2, 2016 (this
“Amendment”), is among FOUR CORNERS OPERATING PARTNERSHIP, LP, a Delaware
limited partnership, as borrower (the “Borrower”), the Guarantors party hereto,
the Lenders party hereto and JPMORGAN CHASE BANK, N.A., as Administrative Agent
(the “Administrative Agent”). Reference is made to that certain Revolving Credit
and Term Loan Agreement, dated as of November 9, 2015 (as amended, modified,
restated and supplemented, the “Credit Agreement”), by and among the Borrower,
Four Corners Property Trust, Inc., a Maryland corporation (the “Company”), the
Lenders referenced therein and the Administrative Agent. Capitalized terms used
herein without definition shall have the same meanings as set forth in the
Credit Agreement, as amended hereby.

RECITALS

WHEREAS, the Borrower has requested that the Administrative Agent and the
Lenders amend and waive certain provisions of the Credit Agreement and the other
Loan Documents and the Administrative Agent and the Lenders party hereto are
willing to do so on the terms and conditions hereof. This Amendment, the Parent
Guaranty and the Parent Pledge Agreement are collectively referred to herein as
the “Amendment Documents”.

NOW, THEREFORE, in consideration of the premises and the agreements, provisions
and covenants herein contained, the parties hereto agree as follows:

SECTION 1. AMENDMENTS TO THE CREDIT AGREEMENT. As of the Amendment Effective
Date (as defined in Section 5 hereof), the Credit Agreement is amended as
follows:

(i) Each of the following definitions in Section 1.01 of the Credit Agreement is
hereby amended and restated in its entirety as follows:

“1031 Property” means any Real Property Asset that is at any time held by a
“qualified intermediary” (a “QI”), as defined in the Treasury Regulations
promulgated pursuant to Section 1031 of the Internal Revenue Code, or an
“exchange accommodation titleholder” (an “EAT”), as defined in Internal Revenue
Service Revenue Procedure 2000-37, as modified by Internal Revenue Procedure
2004-51, (or in either case, by one or more Wholly-Owned Subsidiaries thereof,
singly or as tenants in common) which is a single purpose entity and has entered
into an “exchange agreement” or a “qualified exchange accommodation agreement”
with the Borrower, Kerrow or a Wholly-Owned Subsidiary in connection with the
acquisition (or possible disposition) of such Real Property Asset by the
Borrower, Kerrow or a Wholly-Owned Subsidiary pursuant to, and intended to
qualify for tax treatment under, Section 1031 of the Internal Revenue Code.

“Darden Acquired Tenant” means a Subsidiary of Darden that is a lessee under any
existing lease of a Real Property Asset acquired after the Effective Date by the
Borrower, Kerrow or its Subsidiaries where such lease was originally entered
into with a lessor other than the Company or any of its Subsidiaries.



--------------------------------------------------------------------------------

“Defaulting Lender” means any Lender that (a) has failed, within two
(2) Business Days of the date required to be funded or paid, to (i) fund any
portion of its Loans, (ii) fund any portion of its participations in Letters of
Credit or (iii) pay over to any Credit Party any other amount required to be
paid by it hereunder, unless, in the case of clause (i) above, such Lender
notifies the Administrative Agent in writing that such failure is the result of
such Lender’s good faith determination that a condition precedent to funding
(specifically identified and including the particular default, if any) has not
been satisfied, (b) has notified the Borrower or any Credit Party in writing, or
has made a public statement to the effect, that it does not intend or expect to
comply with any of its funding obligations under this Agreement (unless such
writing or public statement indicates that such position is based on such
Lender’s good faith determination that a condition precedent (specifically
identified and including the particular default, if any) to funding a loan under
this Agreement cannot be satisfied) or generally under other agreements in which
it commits to extend credit, (c) has failed, within three (3) Business Days
after request by a Credit Party, acting in good faith, to provide a
certification in writing from an authorized officer of such Lender that it will
comply with its obligations (and is financially able to meet such obligations)
to fund prospective Loans and participations in then outstanding Letters of
Credit under this Agreement; provided that such Lender shall cease to be a
Defaulting Lender pursuant to this clause (c) upon such Credit Party’s receipt
of such certification in form and substance satisfactory to it and the
Administrative Agent, (d) has, or has a direct or indirect parent company that
has, become the subject of a Bankruptcy Event, or (e) has become the subject of
a Bail-in Action.

“Eligible 1031 Property” means a 1031 Property which satisfies all of the
following requirements: (a) the Borrower or a Wholly-Owned Subsidiary thereof
leases such 1031 Property from the applicable EAT (or Wholly-Owned
Subsidiary(ies) thereof, as applicable) and the Borrower or a Wholly-Owned
Subsidiary thereof manages such 1031 Property; (b) the Borrower or a
Wholly-Owned Subsidiary thereof is obligated to purchase such 1031 Property (or
Wholly-Owned Subsidiary(ies) of the applicable EAT that owns such 1031 Property)
from the applicable EAT (or such Wholly-Owned Subsidiary(ies) of the EAT, as
applicable) (other than in circumstances where the 1031 Property is disposed of
by the Borrower or any Subsidiary); (c) the applicable EAT is obligated to
transfer such 1031 Property (or its Wholly-Owned Subsidiary(ies) that owns such
1031 Property, as applicable) to the Borrower or a Wholly-Owned Subsidiary
thereof, directly or indirectly (including through a QI); (d) the applicable EAT
(or Wholly-Owned Subsidiary(ies) thereof that owns such 1031 Property, as
applicable) acquired such 1031 Property with the proceeds of a loan made by the
Borrower or a Wholly-Owned Subsidiary, which loan is secured either by a
mortgage on such 1031 Property and/or a pledge of all of the Equity Interests of
the applicable Wholly-Owned Subsidiary(ies) of an EAT that owns such 1031
Property, as applicable); (e) neither such 1031 Property, nor if such Real
Property Asset is owned or leased by a Subsidiary, any of the Borrower’s or
Kerrow’s direct or indirect ownership interest in such Subsidiary, is subject to
(i) any Lien (other than Permitted Encumbrances or the Lien of a mortgage or
pledge referred to in the immediately preceding clause (c)) or (ii) a Negative
Pledge, except (x) Negative Pledges permitted in accordance with Section 6.08
and (y) a Negative Pledge binding on the EAT in favor of the Borrower or any
Wholly-Owned Subsidiary; and (f) such 1031 Property is free of all structural
defects or major architectural deficiencies, title defects, environmental
conditions or other adverse matters except for defects, deficiencies, conditions
or other matters individually or collectively which are not material to the
profitable operation of such property. In no event shall a 1031 Property qualify
as

 

2



--------------------------------------------------------------------------------

an Eligible 1031 Property for a period in excess of 185 consecutive days or such
later period (plus 5 consecutive days) if the relevant period under Section 1031
of the Code (including the Treasury Regulations thereunder, and including as
provided under Rev. Proc. 2000-37 (as modified by Rev. Proc. 2004-51)) is
extended pursuant to Rev. Proc. 2007-56 (or relevant successor or replacement
guidance). A Real Property Asset shall be excluded from calculations of Total
Capitalization Value as an Eligible 1031 Property if such Real Property Asset
shall cease to be an Eligible 1031 Property; provided that a Real Property Asset
so excluded shall again be included in such calculations upon satisfying the
requirements of an Eligible 1031 Property. Notwithstanding anything to the
contrary set forth herein, for purposes of determining Total Capitalization
Value, such 1031 Property shall be deemed to have been owned or leased by a
Wholly-Owned Subsidiary of the Borrower from the date acquired by the applicable
EAT (or Wholly-Owned Subsidiary(ies) of the EAT that owns such 1031 Property, as
applicable).

“Eligible Unencumbered Mortgage Note Value” means, at any time of determination,
a Mortgage Note valued in accordance with GAAP at the lower of cost and market
value that complies with the following criteria: (a) such Mortgage Note is not
subject to any (i) Lien other than Permitted Encumbrances or (ii) any Negative
Pledge; (b) such Mortgage Note is not more than sixty (60) days past due;
(c) such Mortgage Note is owned solely by the Borrower, Kerrow or a Wholly-Owned
Subsidiary of the Borrower or Kerrow; (d) such Mortgage Note is secured by a
first priority Lien on real property located on a Real Property Asset that meets
the criteria for Eligible Unencumbered Real Property Asset (excluding clauses
(a) (with respect to ownership by an Eligible Unencumbered Property Owner
Subsidiary), (c) (with respect to a Lien in connection with the Mortgage Note),
(g), (j), (h), (k), (n), (o), (p) and (q)); and (e) if such Mortgage Note is
owned by a Subsidiary of the Borrower or Kerrow, (i) none of the Borrower’s or
Kerrow’s direct or indirect Equity Interest in such Subsidiary is subject to any
Lien (other than Permitted Encumbrances, Liens securing Obligations or Liens in
favor of, in the case of a Mortgage Note owned by a Subsidiary of the Borrower,
the Borrower or a Wholly-Owned Subsidiary of the Borrower and, in the case of a
Mortgage Note owned by a Subsidiary of Kerrow, Kerrow or a Wholly-Owned
Subsidiary of Kerrow) or to any Negative Pledge and (ii) the Borrower or Kerrow,
as applicable, directly, or indirectly through a Subsidiary, has the right to
sell, transfer or otherwise dispose of such Mortgage Note without the need to
obtain the consent of any Person.

“Eligible Unencumbered Real Property Asset” means, at any time of determination,
a Real Property Asset that complies with the following criteria:

(a) Such Real Property Asset shall be wholly-owned in fee simple interest or
leased pursuant to a Qualifying Ground Lease by an Eligible Unencumbered
Property Owner Subsidiary, and, in the case of Real Property Assets acquired
after the Effective Date, the title of such Eligible Unencumbered Property Owner
Subsidiary in and to such Real Property Asset shall be insured pursuant to a
title insurance policy with financially sound and reputable title insurance
companies in such amounts and containing such coverages as would be customarily
maintained by Persons engaged in similar businesses as such Eligible
Unencumbered Property Owner Subsidiary;

(b) Such Real Property Asset shall be improved with a freestanding structure
that is used as an income producing retail property;

 

3



--------------------------------------------------------------------------------

(c) Such Real Property Asset shall be in good condition and repair, except for
ordinary wear and tear and casualty events where the tenant remains obligated to
pay rent and restore the property under the applicable lease between such tenant
and the applicable landlord so long as such tenant is paying rent and restoring
the property in accordance with the terms of such lease, without waste, and free
from all mortgages, pledges, mechanics’ liens or other Liens or claims for Lien,
and from any agreement or arrangement that prohibits or restricts the creation
or assumption of any Lien on such Real Property Asset or on the direct or
indirect Equity Interests in the Borrower or its Subsidiary that owns or leases
such Real Property Asset (or, if owned by Kerrow or its Subsidiaries, the direct
or indirect Equity Interests in Kerrow or its Subsidiary that owns or leases
such Real Property Asset), in each case, other than (i) Permitted Encumbrances,
(ii) any Negative Pledge permitted pursuant to Section 6.08 and (iii) in the
case of any Eligible 1031 Property, Liens described in the definition of
Eligible 1031 Property;

(d) Such Real Property Asset shall be in compliance with applicable laws,
regulations and orders of any Governmental Authority in all material respects,
including all municipal ordinances or restrictions of record with respect to
such property and the operation or use thereof;

(e) Such Real Property Asset shall not be subject to any past-due taxes, special
taxes, special assessments, water charges, sewer service charges or other
charges that have and continue to result or could reasonably be expected to
result in a Lien imposed against such property or any portion thereof, unless
the validity or amount of such Lien is being contested in compliance with
Section 5.04 hereof;

(f) Such Real Property Asset and the applicable Eligible Unencumbered Property
Owner Subsidiary which is the owner thereof shall be in compliance with the
provisions of Section 3.17 hereof;

(g) If leased to a Darden Tenant (other than a Darden Acquired Tenant), such
Real Property Asset shall be leased in accordance with the Darden Lease Form,
and if leased to a Darden Acquired Tenant or any other tenant that is not a
Darden Tenant, shall be leased pursuant to a net lease;

(h) The inclusion of such Real Property Asset as an Eligible Unencumbered Real
Property Asset shall not result in more than 5.0% of the aggregate Property
Capitalization Values of the Eligible Unencumbered Real Property Assets being
Special Real Property Assets;

(i) Such Real Property Asset shall be free of any material structural issues,
shall be in compliance with the representations concerning environmental matters
set forth in Section 3.06, and shall have adequate access to public utilities;

(j) If such Real Property Asset is leased to a Darden Tenant (other than a
Darden Acquired Tenant), Darden shall be bound by a guaranty of such tenant’s
obligations under the lease in accordance with the form of guaranty that is
attached to the Darden Lease Form (provided that the Excluded Darden Leases
shall not be required to be guaranteed by Darden);

 

4



--------------------------------------------------------------------------------

(k) The leases to Darden Tenants (other than Darden Acquired Tenants), in the
aggregate, shall have a Weighted Average Term of at least thirteen (13) years as
of the Effective Date;

(l) The leases of the Real Property Assets that are Eligible Unencumbered Real
Property Assets, in the aggregate, shall have a Weighted Average Term of at
least nine (9) years remaining from the date that any new asset with a term of
less than nine (9) years is initially counted as an Eligible Unencumbered Real
Property Asset for purposes of the Facilities;

(m) Such Real Property Asset shall not be subject to any lease under which any
portion of the rent due thereunder has been prepaid more than thirty (30) days
in advance;

(n) The inclusion of such Real Property Asset as an Eligible Unencumbered Real
Property Asset shall not result in more than sixty-five percent (65%) of the
aggregate Property Capitalization Values of the Eligible Unencumbered Real
Property Assets being leased to Non-Investment Grade Tenants;

(o) Beginning on the fourth anniversary of the Effective Date, the inclusion of
such Real Property Asset as an Eligible Unencumbered Real Property Asset shall
not result in more than twenty percent (20%) of the aggregate Eligible
Unencumbered Real Property Assets (based on Property Capitalization Value) being
leased to the same tenant or its Affiliates (other than Darden Tenants);

(p) The inclusion of such Real Property Asset as an Eligible Unencumbered Real
Property Asset shall not result in more than fifteen percent (15%) of the
aggregate Property Capitalization Values of the Eligible Unencumbered Real
Property Assets being Real Property Assets that are ground leased; and

(q) Beginning on the fourth anniversary of the Effective Date, the inclusion of
such Real Property Asset as an Eligible Unencumbered Real Property Asset shall
not result in more than fifteen percent (15%) of the aggregate Property
Capitalization Values of the Eligible Unencumbered Real Property Assets being
located in any single standard metropolitan statistical area.

For clarity, for purposes of the limitations set forth in each of clauses (h),
(n), (o), (p) and (q) above, the Property Capitalization Value attributable to
an Eligible Unencumbered Real Property Asset that is indicated to be excluded
shall nevertheless be included in the calculation of Property Capitalization
Value of the aggregate Eligible Unencumbered Real Property Assets, but only to
the extent that such inclusion does not result in a violation of the applicable
limitation set forth in such clauses.

“Guarantor” means, individually and collectively, each of the Parent Guarantors
and each of the Subsidiary Guarantors.

“Guaranty” means, individually and collectively, each of the Parent Guaranty and
the Subsidiary Guaranty.

 

5



--------------------------------------------------------------------------------

“Material Subsidiary” means (a) each direct or indirect Wholly-Owned Subsidiary
of the Borrower or Kerrow that directly or indirectly owns or leases an Eligible
Unencumbered Real Property Asset, (b) each direct or indirect Wholly-Owned
Subsidiary of the Borrower or Kerrow that has assets that constitute more than
5% of Total Capitalization Value (c) each Subsidiary of the Borrower or Kerrow
that directly or indirectly owns Mortgage Notes included in the computation of
Eligible Unencumbered Mortgage Note Value and (d) Kerrow, if (i) Kerrow or any
of its direct or indirect Wholly-Owned Subsidiaries owns or leases an Eligible
Unencumbered Real Property Asset, (ii) Kerrow has assets that constitute more
than 5% of Total Capitalization Value or (iii) Kerrow directly or indirectly
owns Mortgage Notes included in the computation of Eligible Unencumbered
Mortgage Note Value.

“Mortgage Note” means a note receivable held by the Borrower, Kerrow or one of
their respective Subsidiaries that is secured by a mortgage Lien on real
property.

“Non-Guarantor Pool Subsidiaries” means Subsidiaries of the Borrower or Kerrow
as designated by the Borrower from time to time so long as the aggregate value
of the assets of the Subsidiaries so designated do not exceed at any time 10% of
the aggregate Property Capitalization Values of the Eligible Unencumbered Real
Property Assets. On the Effective Date, the Non-Guarantor Pool Subsidiaries are
listed on Schedule NGP hereto.

“Pledge Agreement” means, individually and collectively, each of the Parent
Pledge Agreement and the Subsidiary Pledge Agreement.

“Pledgor” means each of the Company and each of the Subsidiary Pledgors.

“Real Property Asset” means a real property asset owned by the Borrower, Kerrow
or any of their respective Subsidiaries or any EAT, as applicable, in fee simple
or leased pursuant to a ground lease located in the United States and for retail
use.

(ii) Each of the following definitions is added to Section 1.01 of the Credit
Agreement in appropriate alphabetical order:

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

 

6



--------------------------------------------------------------------------------

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

“General Partner” means Four Corners GP, LLC, a Delaware limited liability
company.

“Kerrow” means Kerrow Holdings, LLC, a Texas limited liability company.

“Parent Guaranty” means the Parent Guaranty dated as of August 2, 2016 from the
Parent Guarantors in favor of the Administrative Agent for the benefit of the
Lenders.

“Parent Guarantors” means the Company and the General Partner and each other
Parent Company from time to time party to the Parent Guaranty.

“Parent Pledge Agreement” means the Pledge Agreement dated as of August 2, 2016
from the Company in favor of the Administrative Agent for the benefit of the
Lenders.

“Subsidiary Guarantor” means each Material Subsidiary, other than Excluded
Subsidiaries.

“Subsidiary Guaranty” means the Guaranty dated as of the date hereof from the
Subsidiary Guarantors in favor of the Administrative Agent for the benefit of
the Lenders in substantially the form of Exhibit F.

“Subsidiary Pledge Agreement” means the Pledge Agreement dated as of the date
hereof from the Subsidiary Pledgors in favor of the Administrative Agent for the
benefit of the Lenders in substantially the form of Exhibit G.

“Subsidiary Pledgors” means, collectively, the Borrower, each Subsidiary
Guarantor and each other direct or indirect Subsidiary (other than any Excluded
Subsidiary) that owns any Equity Interest in any Material Subsidiary (other than
Material Subsidiaries that are Separately Financed Subsidiaries).

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

(iii) The final paragraph of Section 5.01(d) of the Credit Agreement is hereby
amended and restated in its entirety as follows:

 

7



--------------------------------------------------------------------------------

at any time prior to the occurrence of the Asset Growth Achievement, in the
event that any Eligible Unencumbered Real Property Asset has been sold or
otherwise ceased to be an Eligible Unencumbered Real Property Asset since the
most recently ended quarter for which a Compliance Certificate has been
delivered, the Borrower shall deliver an additional Compliance Certificate (with
supporting calculations) with respect to the Maximum Unencumbered Leverage Ratio
and the Minimum Unencumbered Debt Service Coverage Ratio with each Borrowing
under the Facility, whether individually or in the aggregate, that results in an
increase of $25,000,000 or more in the aggregate principal balance outstanding
under the Facilities as compared to the outstanding amount under the Facilities
as reflected in the Compliance Certificate most recently delivered by the
Borrower (it being understood that (i) such additional Compliance Certificate
shall calculate the Property Capitalization Values and Adjusted Annualized Net
Operating Incomes of the Eligible Unencumbered Real Property Assets that remain
owned by the Borrower and its Subsidiaries on the date of such certificate and
that were not acquired after the quarter-end for which a Compliance Certificate
was most recently delivered with the same values and incomes as were previously
reported for such Real Property Assets and (ii) the Property Capitalization
Values and Adjusted Annualized Net Operating Incomes of Real Property Assets
acquired by Borrower, Kerrow and their respective Subsidiaries after the
quarter-end for which a Compliance Certificate was most recently delivered that
otherwise comply with the eligibility requirements for Eligible Unencumbered
Real Property Assets shall be included in the calculation of pro forma
compliance with the Maximum Unencumbered Leverage Ratio and the Minimum
Unencumbered Debt Service Coverage Ratio without regard to whether the
applicable Subsidiaries have been joined as Guarantors or Pledgors, as
applicable, of the Facility so long as such Subsidiaries are not in violation of
the requirements with respect to joinder as Guarantors pursuant to
Section 5.10(a) or Pledgors pursuant to Section 5.10(b));

(iv) Each of clauses (a) and (c) of Section 5.10 of the Credit Agreement is
hereby amended and restated in its entirety as follows:

(a) With respect to each Material Subsidiary that is not an Excluded Subsidiary
(including any Subsidiary that has ceased to be an Excluded Subsidiary), unless
such Subsidiary is not required to become a Subsidiary Guarantor pursuant to
paragraphs 8, 9 or 10 of Article VIII or the definition of “Subsidiary
Guarantor” (or any component definition thereof), not later than concurrently
with the first delivery of financial statements under such clauses (a) or (c) of
Section 5.01 following the date when such Subsidiary becomes a Material
Subsidiary (other than an Excluded Subsidiary) (or such later date as the
Administrative Agent may agree in its sole discretion), the Borrower shall cause
(and shall cause the Company to cause) such Material Subsidiary (A) to become a
party to the Subsidiary Guaranty as a Subsidiary Guarantor and (B) deliver to
the Administrative Agent those items that were delivered by each Subsidiary
Guarantor on the Effective Date pursuant to Section 4.01. For the purposes of
calculation of compliance with the financial covenants set forth in Section 6.12
in the applicable Compliance Certificate delivered concurrently with the
delivery of financial statements under clauses (a) or (c) of Section 5.01, any
joinder of a new Subsidiary Guarantor completed by such date shall be deemed to
have occurred as of the end of the period to which such Compliance Certificate
relates.

 

8



--------------------------------------------------------------------------------

(c) If (i) the Borrower delivers to the Administrative Agent evidence reasonably
satisfactory to the Administrative Agent that the Borrower’s aggregate Asset
Growth Capitalization Value with respect to the Real Property Assets (which in
respect of ground leases shall only include Qualifying Ground Leases) acquired
by the Borrower or Kerrow after the Asset Transfer exceeds $300,000,000, which
shall be promptly confirmed in writing by the Administrative Agent (such
confirmation not to be unreasonably withheld or delayed) (“Asset Growth
Achievement”), which evidence shall include reasonable calculations and back-up
documentation reasonably requested by the Administrative Agent, and (ii) at such
time, no Default or Event of Default has occurred and is continuing, then the
Pledgors shall be released from their obligations under the Pledge Agreement
(other than those expressly stated to survive such termination) all without
delivery of any instrument or performance of any act by any Person, and the
Administrative Agent shall cause the prompt return to the Borrower of all
original certificates and instruments evidencing the Pledged Collateral
previously delivered to the Administrative Agent pursuant to the Pledge
Agreement and the other Loan Documents and provide such other documents or
authorizations as may be reasonably requested by the Borrower to evidence such
release and release any liens of record.

(v) Each of clauses (b) through (f) of Section 6.01 of the Credit Agreement is
hereby amended and restated in its entirety as follows:

(b) Indebtedness solely between or among any of the following Persons: the
Borrower, Kerrow and any of their respective Subsidiaries;

(c) Indebtedness of the Borrower, Kerrow and any of their respective
Subsidiaries in respect of customary cash management obligations, netting
services, automatic clearing house arrangements, overdraft protections and
similar arrangements, in each case in connection with deposit accounts incurred
in the ordinary course;

(d) any obligations (contingent or otherwise) of the Borrower, Kerrow and any of
their respective Subsidiaries existing or arising under any Swap Agreement
permitted pursuant to Section 6.05;

(e) other Indebtedness of the Borrower, Kerrow and any of their respective
Subsidiaries (including any Permitted Separately Financed Subsidiary Debt) that
will not cause a breach of the financial covenants set forth in Section 6.12
(calculated on a pro forma basis) or otherwise cause a Default or Event of
Default; provided that any Indebtedness incurred by the Borrower, Kerrow or any
of their respective Subsidiaries in reliance on this Section 6.01(e) (other than
any Permitted Separately Financed Subsidiary Debt) shall: (1) only be incurred
after the occurrence of Asset Growth Achievement in compliance with
Section 5.12(c), (2) be unsecured, (3) not contain covenants or events of
default that, taken as a whole, are more favorable to the lenders under such
other Indebtedness in any material respect than the terms of the Facilities (as
reasonably determined by the Borrower or, if requested by the Borrower, as
approved by the Administrative Agent) unless the Loan Documents are amended with
the approval of the Administrative Agent (without the need for approval by any
other Lender) to reflect such more favorable terms, (4) not be guaranteed at any
time by any Parent Company or any other Person unless (x) such Parent Company or
such other Person is a Guarantor and (y) the terms of the guarantee of such
other Indebtedness by such Parent Company or such other Person are not more

 

9



--------------------------------------------------------------------------------

favorable to the lenders under such other Indebtedness in any material respect
than the terms of the Facilities (as reasonably determined by the Borrower or,
if requested by the Borrower, as approved by the Administrative Agent) unless
the Loan Documents are amended with the approval of the Administrative Agent
(without the need for approval by any other Lender) to reflect such more
favorable terms, and (5) have a weighted average maturity not earlier than the
latest scheduled maturity of the Facilities (“Pari Passu Debt”); and

(f) prior to the Asset Growth Achievement, other Indebtedness of the Borrower,
Kerrow and any of their respective Subsidiaries in an aggregate principal amount
at any time outstanding not in excess of $1,000,000. The Borrower will, and will
cause the Company and each of their respective Subsidiaries to, cause all
intercompany Indebtedness issued by the Borrower or any other Loan Party to be
contractually subordinated in right of payment to the Facilities on terms
reasonably acceptable to the Administrative Agent.

(vi) Each of Clauses (d) and (f) of Section 6.02 of the Credit Agreement is
hereby amended and restated in its entirety as follows:

(d) Liens on cash and Cash Equivalents of the Borrower, Kerrow or any of their
respective Subsidiaries securing obligations under Swap Agreements permitted by
this Agreement;

(f) other customary Liens arising in the ordinary course of business on assets
of the Borrower, Kerrow and their respective Subsidiaries; provided that such
Liens (i) are not on any Eligible Unencumbered Real Property Asset, (ii) have
not had and could not reasonably be expect to individually or in the aggregate,
result in a Material Adverse Effect, (iii) have not resulted in and could not
reasonably be expected to result, individually or in the aggregate, in a Default
or an Event of Default and (iv) do not secure any Indebtedness.

(vii) Clause (a)(iii) of Section 6.03 of the Credit Agreement is hereby amended
and restated in its entirety as follows:

(iii) any Subsidiary of the Borrower or the Company who is not a Material
Subsidiary, the Borrower or a Guarantor may dissolve, liquidate or wind up its
affairs at any time; provided that such dissolution, liquidation or winding up,
as applicable, would not reasonably be expected to have a Material Adverse
Effect and

(viii) Clause (c)(ii) of Section 6.03 of the Credit Agreement is hereby amended
and restated in its entirety as follows:

(ii) other dispositions by the Borrower, Kerrow and their respective
Subsidiaries; provided that (x) after giving effect thereto, the Borrower is in
pro forma compliance with each of the financial covenants set forth in this
Agreement (including the financial covenants under Section 6.12 and (y) no
Default or Event of Default exists at the time of such disposition or would
result therefrom; and

(ix) Section 6.04 of the Credit Agreement is hereby amended and restated in its
entirety as follows:

 

10



--------------------------------------------------------------------------------

Section 6.04. Passive Holding Company. The Company will not, and will cause each
other Parent Company not to, conduct, transact or otherwise engage in any active
trade or business or operations or incur any Indebtedness or other liability
other than through the Borrower and, in the case of the Company, Kerrow, and the
Company will not, and will cause each of the other Parent Companies not to own
any assets other than the Equity Interests of the Borrower or any other Parent
Company (other than the Company), and, in the case of the Company, Kerrow, and
the Company will not permit Kerrow or any Subsidiary thereof to own any Equity
Interests of the Borrower or any of its Subsidiaries; provided that the
foregoing will not prohibit the Company or any other Parent Company from the
following: (a) the maintenance of its legal existence and, solely in the case of
the Company, its status as a public company and a REIT (including the ability to
incur reasonable fees, costs, expenses and other liabilities relating to such
maintenance), (b) obligations that are limited to (i) obligations under the
Transaction Documents to which it is a party or with respect to the Facilities
and (ii) any obligations similar to those of its obligations, as applicable,
under the Loan Documents to which it is a party (including for so long as the
Parent Guaranty remains in effect, the Parent Guaranty) arising under Pari Passu
Debt of the Borrower, where such similar obligations (A) are not more burdensome
to the Company or any other Parent Company in any material respect than the
obligations of the Company or such other Parent Company set forth in the Loan
Documents and are non-recourse to the Company and the other Parent Companies in
a manner substantially similar to, or not more burdensome than, the provisions
set forth in Section 9.04 hereof, including in its or their respective
capacities as general partners or equity holders of any of their respective
Subsidiaries (in each case, as reasonably determined by the Borrower or, if
requested by the Borrower, as approved by the Administrative Agent), (B) could
not reasonably be expected to have material and adverse effect on the rights or
remedies of any of the Credit Parties, and (C) do not require the Company or any
other Parent Company to, and will not result in the grant by the Company or any
other Parent Company of any guaranty of (except as permitted pursuant to the
immediately preceding clause (B)), or any pledge or grant of security interest
or the imposition of any Lien on any assets of the Company or any other Parent
Company to secure, payment or performance of any such obligations and (iii) any
obligations in respect of Permitted Separately Financed Subsidiary Debt that are
limited to Nonrecourse Indebtedness Exceptions, (c) any offering of its common
stock or any mandatorily redeemable preferred stock or any other equity or
equity-linked security, so long as all proceeds thereof are promptly contributed
downstream to the Borrower, (d) the making of contributions to (or other equity
investments in) the Borrower, any other Parent Company (other than the Company)
and, in the case of the Company, Kerrow; provided that, in the case of any such
contributions to or investments in such other Parent Company, all such
contributions and proceeds of such investments promptly are contributed by each
applicable Parent Company downstream to the Borrower, (e) participating in tax,
accounting and other administrative and fiduciary matters as a parent of the
consolidated group (in the case of the Company) or as a direct or indirect owner
of the Borrower, in each case, in accordance with the terms of the Transaction
Documents to which it is a party, (f) holding any cash or Cash Equivalents
(including cash and Cash Equivalents received in connection with Restricted
Payments) and of any other assets on a temporary basis that are in the process
of being transferred through the Company or any Parent Company as part of a
permitted Restricted Payment or a downstream contribution, directly or
indirectly through any Parent Company, to the Borrower and, in the case of the
Company, Kerrow, (g) providing customary compensation, indemnification and
insurance coverage to officers and directors, or (h) activities incidental to
the businesses or activities described above and incurred in the ordinary course
of business.

 

11



--------------------------------------------------------------------------------

(x) Each of Clauses (g) and (h) of Section 6.06 of the Credit Agreement is
hereby amended and restated in its entirety as follows:

(g) each Subsidiary of the Borrower may make Restricted Payments to the Borrower
and any Guarantor that is a Subsidiary of the Borrower;

(h) so long as no Default or Event of Default has occurred and is continuing or
would result after giving pro forma effect to such Restricted Payment, (i) each
Subsidiary of the Borrower may make Restricted Payments to (x) any other
Subsidiary of the Borrower and (y) any other Person that owns a direct Equity
Interest in such Subsidiary so long as such Restricted Payment is made to such
other Persons ratably in accordance with their Equity Interests of the same
class or series therein and (ii) each Subsidiary of Kerrow may make Restricted
Payments to (x) any other Subsidiary of Kerrow and (y) any other Person that
owns a direct Equity Interest in such Subsidiary so long as such Restricted
Payment is made to such other Persons ratably in accordance with their Equity
Interests of the same class or series therein;

(xi) Clause (a) of Section 6.08 of the Credit Agreement is hereby amended and
restated in its entirety as follows:

(a) The Borrower will not, and will not permit the Company or any of their
respective Subsidiaries to, directly or indirectly, enter into, incur or permit
to exist any agreement or other arrangement that (i) contains a Negative Pledge,
(ii) prohibits, restricts or imposes any condition upon the ability of the
Borrower, Kerrow or any of their respective Subsidiaries to enter into a
contractual agreement that would prohibit a Negative Pledge, or (iii) prohibits,
restricts or imposes any condition upon the ability of any Subsidiary of the
Borrower or Kerrow to pay dividends or other distributions with respect to any
shares of its capital stock or to make or repay loans or advances to the
Borrower, Kerrow or any of their respective Subsidiaries or to guarantee
Indebtedness of the Borrower, Kerrow or any of their respective Subsidiaries;
provided that the foregoing shall not apply to (A) restrictions and conditions
imposed by law or by this Agreement, (B) customary restrictions and conditions
contained in agreements relating to the sale of a Subsidiary or assets pending
such sale (provided that such restrictions and conditions apply only to the
Subsidiary or assets that are to be sold and such sale is permitted hereunder),
(C) customary provisions in joint venture agreements restricting the transfer or
encumbrance of Equity Interests in such joint venture or the assets owned by
such joint venture, or otherwise restricting transactions between the joint
venture and the Borrower, Kerrow and their respective Subsidiaries, (D) any
agreement relating to Secured Indebtedness permitted by this Agreement if such
restrictions or conditions apply only to the property or assets securing such
Indebtedness and the direct or indirect Equity Interests in the issuer of such
Secured Indebtedness, (E) restrictions in leases, licenses and other contracts
entered into in the ordinary course of business restricting the assignment or
transfer thereof, and (F) the foregoing shall not apply to restrictions or
conditions contained in agreements evidencing Pari Passu Debt of the Company,
the Borrower or any of their respective Subsidiaries incurred in compliance with
the obligations under Section 6.01.

 

12



--------------------------------------------------------------------------------

(xii) Section 9.04 of the Credit Agreement is hereby amended and restated in its
entirety as follows:

Section 9.04 Non-Recourse to the Company; Exceptions thereto. This Agreement and
the Obligations of the Borrower hereunder and under the other Loan Documents are
fully recourse to the Borrower, and the obligations of the Guarantors and the
Pledgors are fully recourse to each Guarantor and Pledgor under the Loan
Documents to which it is a party. Notwithstanding any applicable law that would
make the owner or general partner of a partnership or general partner liable for
the debts and obligations of the partnership, except as set forth in the Parent
Guaranty or the Parent Pledge Agreement, nothing contained herein or in the
other Loan Documents shall be construed to create or impose upon the Company (in
its capacity as owner of the Borrower and owner of the General Partner), the
General Partner (in its capacity as general partner of the Borrower), or any
limited partner of the Borrower (in its capacity as such), any obligation with
respect to the repayment of Indebtedness hereunder; provided that nothing
contained in this Section 9.04 shall be deemed to (i) release any Loan Party
from any liability pursuant to, or from any of its obligations under, this
Agreement or the other Loan Documents to which it is a party, including, without
limitation, with respect to any obligations that depend on compliance by any
Parent Company with the requirements hereof, (ii) constitute a waiver of any
Obligation arising under this Agreement or any of the other Loan Documents,
(iii) limit the rights of the Administrative Agent or any of the Lenders to
proceed against or realize upon any collateral pledged or guaranty given for the
Obligations or the rights of the Administrative Agent or the Lenders to realize
upon the assets of the Borrower or any Guarantor or (iv) release the Company
from any personal liability for any claims on account of any loss, damage, cost
or expense incurred by the Administrative Agent or any of the Lenders as a
result of any of the matters set forth in clauses (a) through (f), inclusive,
below (all of the foregoing in this clause (iv), the “Recourse Obligations”):

(a) fraud or material misrepresentation in connection with any Loan, any Letter
of Credit or any of the other Obligations or any Loan Documents, including,
without limitation, any misrepresentation in any material respect by the Company
in Article III hereof;

(b) misappropriation of the proceeds of any Loan or LC Disbursement or of any
rents or other revenues, insurance proceeds or condemnation awards attributable
to any collateral for the Obligations or any Eligible Unencumbered Real Property
Asset;

(c) gross negligence, willful misconduct or waste with respect to any collateral
for the Obligations or any Eligible Unencumbered Real Property Asset;

(d) any transfer of or creation of a Lien on all or any part of any Eligible
Unencumbered Real Property Asset or any collateral for the Obligations, in each
case, in violation of the terms of the Loan Documents;

(e) bad faith interference, directly or indirectly, with any foreclosure upon
any collateral for the Obligations or with any other enforcement of
Administrative Agent’s, any Issuing Bank or any Lender’s rights, powers or
remedies under any of the Loan Documents (whether by making any motion, seeking
any extension, asserting any defense, claim, counterclaim or right of offset,
seeking any injunction or other restraint, commencing any action, seeking to
consolidate any such foreclosure or other enforcement with any other action, or
otherwise) after the occurrence and during the continuance of an Event of
Default; or

 

13



--------------------------------------------------------------------------------

(f) failure of the Company to comply with the requirements of Sections 3.16,
5.03(b), 6.04, 6.06 or 6.13.

(xiii) Article IX of the Credit Agreement is hereby amended by adding
Section 9.18 at the end thereof:

Section 9.18. Acknowledgement and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to the write-down and conversion powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by:

(a) the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any party hereto that is an EEA Financial Institution; and

(b) the effects of any Bail-in Action on any such liability, including, if
applicable:

(i) a reduction in full or in part or cancellation of any such liability;

(ii) a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or

(iii) the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.

SECTION 2. AMENDMENTS TO THE SUBSIDIARY GUARANTY. As of the Amendment Effective
Date (as defined in Section 5 hereof), Section 24 of the Subsidiary Guaranty is
amended and restated in its entirety as follows:

Section 24. Additional Guarantors. Each Material Subsidiary that is required to
become a Party to this Guaranty pursuant to Section 5.10(a) of the Credit
Agreement shall become a Guarantor for all purposes of this Guaranty upon
execution and delivery by such Subsidiary of a Joinder Agreement in
substantially the form of Annex I hereto and otherwise in form and substance
reasonably acceptable to the Administrative Agent.

SECTION 3. REPRESENTATIONS AND WARRANTIES OF THE BORROWER. In order to induce
the Administrative Agent and the Lenders party hereto to enter into this
Amendment, the Borrower represents and warrants to the Administrative Agent and
the Lenders that the following statements are true, correct and complete:

 

14



--------------------------------------------------------------------------------

(i) the Borrower has the requisite power and authority to make, deliver and
perform its obligations under the Amendment Documents to which it is a party;

(ii) the execution and delivery of this Amendment and the performance of the
Amendment Documents to which the Borrower is a party are within the Borrower’s
partnership powers and have been duly authorized by all necessary partnership or
other organizational action on the part of the Borrower;

(iii) the execution and delivery of this Amendment and the performance of the
Amendment Documents to which the Borrower is a party (a) do not require any
consent or approval of, registration or filing with, or any other action by, any
Governmental Authority, except such as have been obtained or made and are in
full force and effect, (b) will not violate any applicable law or regulation or
the charter or any order, judgment or decree of any Governmental Authority,
by-laws or other organizational documents of the Borrower or any of its
Subsidiaries, (c) will not violate or result in a default under any material
indenture, loan agreement, credit agreement, promissory note, letter of credit
or other agreement binding upon the Borrower or any of its Subsidiaries or its
assets, or give rise to a right thereunder to require any payment to be made by
the Borrower or any of its Subsidiaries, and (d) will not result in the creation
or imposition of any Lien on any asset of the Borrower or any of its
Subsidiaries (other than Liens created under the Loan Documents);

(iv) this Amendment has been duly executed and delivered by the Borrower and
each of the Amendment Documents to which the Borrower is a party constitutes a
legal, valid and binding obligation of the Borrower, enforceable in accordance
with its terms, subject to applicable bankruptcy, insolvency, reorganization,
moratorium or other laws affecting creditors’ rights generally and subject to
general principles of equity, regardless of whether considered in a proceeding
in equity or at law;

(v) the representations and warranties made or deemed made by the Loan Parties
in the Credit Agreement are true and correct in all material respects (other
than any representation or warranty qualified as to “materiality”, “Material
Adverse Effect” or similar language, which shall be true and correct in all
respects) as of the Amendment Effective Date except to the extent that such
representations and warranties expressly relate solely to an earlier date (in
which case such representations and warranties shall have been true and correct
in all material respects on and as of such earlier date) and except for changes
in factual circumstances specifically and expressly permitted under the Loan
Documents; and

(vi) no Default or Event of Default has occurred and is continuing or will
result from the consummation of the transactions contemplated by the Amendment
Documents.

SECTION 4. ACKNOWLEDGEMENT, AGREEMENT AND CONSENT AND REPRESENTATIONS AND
WARRANTIES OF THE GUARANTORS AND THE PLEDGORS

A. Each of the Guarantors and the Pledgors has read this Amendment and consents
to the terms hereof and further hereby confirms and agrees that, notwithstanding
the effectiveness of this Amendment, the obligations of such Guarantor or such
Pledgor, as applicable, under the

 

15



--------------------------------------------------------------------------------

applicable Guaranty, the applicable Pledge Agreement (if any) and each of the
other Loan Documents to which such Guarantor or such Pledgor is a party shall
not be impaired and the applicable Guaranty, the applicable Pledge Agreement and
the other Loan Documents to which such Guarantor or such Pledgor is a party is,
and shall continue to be, in full force and effect and is hereby confirmed and
ratified in all respects.

B. Each of the Guarantors and the Pledgors and the Borrower hereby acknowledges
and agrees that the Obligations guaranteed under the applicable Guaranty and
secured by the applicable Pledge Agreement will include all Obligations under,
and as defined in, the Credit Agreement as amended by this Amendment.

C. Each of the Guarantors and the Pledgors acknowledges and agrees that
(i) notwithstanding the conditions to effectiveness set forth in this Amendment,
such Guarantor or such Pledgor is not required by the terms of the Credit
Agreement or any other Loan Document to consent to the amendments to the Credit
Agreement effected pursuant to this Amendment and (ii) nothing in the Credit
Agreement, this Amendment or any other Loan Document shall be deemed to require
the consent of such Guarantor or such Pledgor to any future amendments to the
Credit Agreement.

D. In order to induce the Administrative Agent and the Lenders party hereto to
enter into this Amendment, each of the Guarantors and the Pledgors represents
and warrants to the Administrative Agent and the Lenders that the following
statements are true, correct and complete:

(i) such Guarantor or such Pledgor has the requisite power and authority to
make, deliver and perform its obligations under the Amendment Documents to which
it is a party;

(ii) the execution and delivery of the Amendment Documents to which such
Guarantor or such Pledgor is a party are within such Guarantor’s or such
Pledgor’s corporate, partnership, limited liability company or other
organizational powers and have been duly authorized by all necessary corporate,
partnership, limited liability company or other organizational action on the
part of such Guarantor or such Pledgor;

(iii) the execution and delivery of the Amendment Documents to which such
Guarantor or such Pledgor is a party and the performance of the Amendment
Documents to which such Guarantor or such Pledgor is a party (a) do not require
any consent or approval of, registration or filing with, or any other action by,
any Governmental Authority, except such as have been obtained or made and are in
full force and effect, (b) will not violate any applicable law or regulation or
the charter or any order, judgment or decree of any Governmental Authority,
by-laws or other organizational documents of such Guarantor or such Pledgor or
any of its Subsidiaries, (c) will not violate or result in a default under any
material indenture, loan agreement, credit agreement, promissory note, letter of
credit or other agreement binding upon such Guarantor or such Pledgor or any of
its Subsidiaries or its assets, or give rise to a right thereunder to require
any payment to be made by such Guarantor or such Pledgor or any of its
Subsidiaries, and (d) will not result in the creation or imposition of any Lien
on any asset of such Guarantor or such Pledgor or any of its Subsidiaries (other
than Liens created under the Loan Documents);

 

16



--------------------------------------------------------------------------------

(iv) the Amendment Documents to which such Guarantor or such Pledgor is a party
has been duly executed and delivered by such Guarantor or such Pledgor and each
of the Amendment Documents to which such Guarantor or such Pledgor is a party
constitutes a legal, valid and binding obligation of such Guarantor or such
Pledgor, enforceable in accordance with its terms, subject to applicable
bankruptcy, insolvency, reorganization, moratorium or other laws affecting
creditors’ rights generally and subject to general principles of equity,
regardless of whether considered in a proceeding in equity or at law;

(v) the representations and warranties made or deemed made by each of the
Guarantors and the Pledgors in any Loan Document are true and correct in all
material respects (other than any representation or warranty qualified as to
“materiality”, “Material Adverse Effect” or similar language, which shall be
true and correct in all respects) as of the Amendment Effective Date except to
the extent that such representations and warranties expressly relate solely to
an earlier date (in which case such representations and warranties shall have
been true and correct in all material respects on and as of such earlier date)
and except for changes in factual circumstances specifically and expressly
permitted under the Loan Documents; and

(vi) no Default or Event of Default has occurred and is continuing or will
result from the consummation of the transactions contemplated by the Amendment
Documents.

SECTION 5. CONDITIONS TO EFFECTIVENESS. This Amendment shall become effective
only upon the satisfaction of the following conditions precedent (the date of
satisfaction of such conditions being referred to as the “Amendment Effective
Date”):

A. The Borrowers, the Guarantors, the Pledgors, the Administrative Agent and the
Required Lenders shall have indicated their consent to this Amendment by the
execution and delivery of the signature pages hereto to the Administrative
Agent.

B. Each of the Company and the General Partner shall have indicated its consent
to the Parent Guaranty by the execution and delivery of the signature pages
thereto to the Administrative Agent.

C. The Company shall have indicated its consent to the Parent Pledge Agreement
by the execution and delivery of the signature pages thereto to the
Administrative Agent.

D. The Borrower shall have delivered an updated Schedule 1 to the Subsidiary
Pledge Agreement giving effect to the Kerrow Transfer (as defined below).

E. The Administrative Agent shall have received (i) an officer’s certificate of
each of the Company and the Borrower, either confirming that there have been no
changes to its organizational documents since November 9, 2015, or if there have
been changes to its organizational documents since such date, certifying as to
such changes, (ii) copies of the formation and organizational documents of the
General Partner, certified by an officer of the

 

17



--------------------------------------------------------------------------------

General Partner, together with all amendments thereto, (iii) copies, certified
by a Secretary or an Assistant Secretary of each of the Borrower, the Company
and the General Partner of the resolutions (and resolutions of other bodies, if
any are reasonably deemed necessary by counsel for the Administrative Agent)
authorizing the execution, delivery and performance of the Amendment Documents
to which it is a party, (iv) copies of the formation and other organizational
documents of Kerrow, certified by a Secretary or an Assistant Secretary of
Kerrow, together with all amendments thereto, which shall be in form and
substance reasonably acceptable to the Administrative Agent; and (v) an
incumbency certificate, executed by officers of each of the General Partner and
the Company, which shall identify by name and title and bear the signature of
the Persons authorized to sign the Amendment Documents to which it is a party ,
upon which certificate the Administrative Agent, the Issuing Banks and the
Lenders shall be entitled to rely until informed of any change in writing by the
Borrower.

F. (x) All of the terms and conditions of the Kerrow Transfer (defined below)
(including, without limitation, the consideration and proposed transfer
mechanism therefor) shall be acceptable to the Administrative Agent, (y) all of
the definitive documentation for the Kerrow Transfer (collectively, the “Kerrow
Transfer Documentation”) shall be in form and substance reasonably acceptable to
the Administrative Agent and (z) the Administrative Agent shall have received
evidence in form and substance reasonably acceptable to it of the consummation
of the Kerrow Transfer pursuant to, and in accordance with, the terms of the
Kerrow Transfer Documentation.

G. The Administrative Agent shall have received all reasonable and documented
out of pocket expenses for which invoices have been presented (including the
reasonable fees and expenses of legal counsel for which the Borrower agrees it
is responsible pursuant to Section 9.03 of the Credit Agreement) that are due
and payable in connection with this Amendment.

SECTION 6. WAIVER

A. Effective as of the Amendment Effective Date, Sections 6.03(a) and 6.03(d) of
the Credit Agreement and Section 4(f) of the Subsidiary Pledge Agreement are
hereby waived solely to permit the Borrower’s transfer of all of the Equity
Interests of Kerrow to the Company (the “Kerrow Transfer”).

B. Without limiting the generality of Section 9.02 of the Credit Agreement, the
waiver set forth above shall be limited precisely as written and relates solely
to the provisions of Sections 6.03(a) and 6.03(d) of the Credit Agreement and
Section 4(f) of the Subsidiary Pledge Agreement in the manner and to the extent
described above and nothing in this Amendment shall be deemed to:

(ii) constitute a waiver of compliance by the Borrower or any other Loan Party
with respect to any other term, provision or condition of the Credit Agreement
or any other Loan Document, or any other instrument or agreement referred to
therein; or

(iii) prejudice any right or remedy that the Administrative Agent or any Person
that is a Lender at any time under the Credit Agreement or any other Loan
Document may now have or may have in the future under or in connection with the
Credit Agreement or any other Loan Document, or any other instrument or
agreement referred to therein.

 

18



--------------------------------------------------------------------------------

SECTION 7. MISCELLANEOUS

A. Reference to and Effect on the Loan Documents.

(ii) On and after the Amendment Effective Date, each reference in any Loan
Document to any Loan Document amended hereby shall mean and be a reference to
such Loan Document as amended by this Amendment.

(iii) Except as specifically amended by this Amendment, each of the Credit
Agreement and the other Loan Documents shall remain in full force and effect and
are hereby ratified and confirmed.

(iv) The execution, delivery and performance of this Amendment shall not, except
as expressly provided herein, constitute a waiver of any provision of, or
operate as a waiver of any right, power or remedy of the Administrative Agent,
the Issuing Banks or any Lender under the Credit Agreement or any of the other
Loan Documents.

(v) This Amendment shall constitute a Loan Document.

B. Headings. Section and subsection headings in this Amendment are included
herein for convenience of reference only and shall not constitute a part of this
Amendment for any other purpose or be given any substantive effect.

C. Applicable Law. THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
HEREUNDER SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE
WITH, THE LAW OF THE STATE OF NEW YORK.

D. Counterparts; Effectiveness. This Amendment may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which when so executed and delivered shall be deemed an original, but all such
counterparts together shall constitute but one and the same instrument;
signature pages may be detached from multiple separate counterparts and attached
to a single counterpart so that all signature pages are physically attached to
the same document. Delivery of an executed counterpart of a signature page of
this Amendment by telecopy, emailed pdf. or any other electronic means that
reproduces an image of the actual executed signature page shall be effective as
delivery of a manually executed counterpart of this Amendment.

[Signature Pages Follow]

 

19



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their respective officers thereunto duly authorized as
of the date first written above.

 

FOUR CORNERS OPERATING PARTNERSHIP, LP By: FOUR CORNERS GP, LLC, its general
partner By:  

  /s/ Gerald R. Morgan            

Name: Gerald R. Morgan Title: President

 

[Signature Page – Amendment]



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A., as Lender and as Administrative Agent By:  

  /s/ John A. Horst            

Name: John A. Horst Title: Executive Director

 

[Signature Page – Amendment]



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A.,

as Lender

By:  

  /s/ Anthony T. Fertitta, Jr.            

Name: Anthony T. Fertitta, Jr. Title: Managing Director

 

[Signature Page – Amendment]



--------------------------------------------------------------------------------

BARCLAYS BANK PLC,

as Lender

By:  

  /s/ Evan Moriarty            

Name: Evan Moriarty Title: Assistant Vice President

 

[Signature Page – Amendment]



--------------------------------------------------------------------------------

FIFTH THIRD BANK,

as Lender

By:  

  /s/ John A. Marian            

Name: John A. Marian Title: Vice President

 

[Signature Page – Amendment]



--------------------------------------------------------------------------------

GOLDMAN SACHS BANK USA,

as Lender

By:  

  /s/ Mehmet Barlas            

Name: Mehmet Barlas Title: Authorized Signatory

 

[Signature Page – Amendment]



--------------------------------------------------------------------------------

MORGAN STANLEY BANK, N.A.,

as Lender

By:  

  /s/ Emanuel Ma            

Name: Emanuel Ma Title: Authorized Signatory

 

[Signature Page – Amendment]



--------------------------------------------------------------------------------

RAYMOND JAMES BANK, N.A.,

as Lender

By:  

  /s/ James M. Armstrong            

Name: James M. Armstrong Title: Senior Vice President

 

[Signature Page – Amendment]



--------------------------------------------------------------------------------

SEASIDE NATIONAL BANK & TRUST,

as Lender

By:  

  /s/ Thomas N. Grant             

Name: Thomas N. Grant Title: SVP & Chief Credit Officer

 

[Signature Page – Amendment]



--------------------------------------------------------------------------------

U.S. BANK NATIONAL ASSOCIATION,

as Lender

By:  

  /s/ Steven L. Sawyer            

Name: Steven L. Sawyer Title: Senior Vice President

 

[Signature Page – Amendment]



--------------------------------------------------------------------------------

WELLS FARGO BANK, NATIONAL ASSOCIATION, as Lender By:  

  /s/ Stephen Leon            

Name: Stephen Leon Title: Managing Director

 

[Signature Page – Amendment]



--------------------------------------------------------------------------------

WOODFOREST NATIONAL BANK,

as Lender

By:  

  /s/ John Ellis            

Name: John Ellis Title: Senior Vice President

 

[Signature Page – Amendment]



--------------------------------------------------------------------------------

Each of the undersigned Guarantors and Pledgors hereby acknowledges, agrees and
consents to the foregoing Amendment.

 

FOUR CORNERS OPERATING PARTNERSHIP, LP By: FOUR CORNERS GP, LLC, its general
partner By:  

  /s/ Gerald R. Morgan            

Name: Gerald R. Morgan Title: President

FOUR CORNERS PROPERTY TRUST, INC.,

a Maryland Corporation

By:  

  /s/ Gerald R. Morgan            

Name: Gerald R. Morgan Title: Chief Financial Officer

FOUR CORNERS GP, LLC,

a Delaware limited liability company

By:  

  /s/ Gerald R. Morgan

Name: Gerald R. Morgan Title: President

FCPT GARDEN PROPERTIES, LLC,

a Delaware limited liability company

By:  

  /s/ Gerald R. Morgan            

Name: Gerald R. Morgan Title: President

FCPT SUNSHINE PROPERTIES, LLC,

a Delaware limited liability company

By:  

  /s/ Gerald R. Morgan            

Name: Gerald R. Morgan Title: President

 

[Signature Page – Amendment]



--------------------------------------------------------------------------------

FCPT SW PROPERTIES, LLC, a Delaware limited liability company By:  

  /s/ Gerald R. Morgan            

Name: Gerald R. Morgan Title: President

FCPT INTERNATIONAL DRIVE, LLC,

a Delaware limited liability company

By:  

  /s/ Gerald R. Morgan            

Name: Gerald R. Morgan Title: President

FCPT RESTAURANT PROPERTIES, LLC,

a Delaware limited liability company

By:  

  /s/ Gerald R. Morgan            

Name: Gerald R. Morgan Title: President

FCPT REMINGTON PROPERTIES, LLC,

a Delaware limited liability company

By:  

  /s/ Gerald R. Morgan            

Name: Gerald R. Morgan Title: President

FCPT HOSPITALITY PROPERTIES, LLC,

a Delaware limited liability company

By:  

  /s/ Gerald R. Morgan            

Name: Gerald R. Morgan Title: President

FCPT KEYSTONE PROPERTIES 11, LLC,

a Delaware limited liability company

By:  

  /s/ Gerald R. Morgan            

Name: Gerald R. Morgan Title: President

 

[Signature Page – Amendment]



--------------------------------------------------------------------------------

FCPT PA HOSPITALITY PROPERTIES 11, LLC, a Delaware limited liability company By:
 

  /s/ Gerald R. Morgan            

Name: Gerald R. Morgan Title: President

FCPT KEYSTONE PROPERTIES, LLC,

a Delaware limited liability company

By:  

  /s/ Gerald R. Morgan            

Name: Gerald R. Morgan Title: President

FCPT PA HOSPITALITY PROPERTIES, LLC,

a Delaware limited liability company

By:  

  /s/ Gerald R. Morgan            

Name: Gerald R. Morgan Title: President

 

[Signature Page – Amendment]